NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


COREY BROWN,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-3377
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Hunter W. Carroll, Judge.




PER CURIAM.

              Affirmed.




NORTHCUTT, KHOUZAM, and MORRIS, JJ., Concur.